Exhibit 10.3

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is being
executed and delivered as of August 18, 2017 by [_______________________], an
individual residing in [____________] (the “Subject Party”), in favor of and for
the benefit of Pacific Special Acquisition Corp., a business company
incorporated in the British Virgin Islands with limited liability, which will be
known after the consummation of the transactions contemplated by the Merger
Agreement (as defined below) as “Borqs Technologies, Inc.” (including any
successor entity thereto, “Purchaser”), Borqs International Holding Corp., a
company formed under the laws of the Cayman Islands with limited liability
(together with its successors, including the Surviving Company (as defined in
the Merger Agreement), the “Company”), and each of Purchaser’s and/or the
Company’s respective present and future successors and direct and indirect
Subsidiaries (collectively with Purchaser and the Company, the “Covered
Parties”). Any capitalized term used, but not defined in this Agreement will
have the meaning ascribed to such term in the Merger Agreement.

 

WHEREAS, on December 27, 2016, Purchaser and the Company entered into that
certain Merger Agreement (as amended from time to time in accordance with the
terms thereof, the “Merger Agreement”), by and among (i) Purchaser, (ii) PAAC
Merger Subsidiary Limited, a company formed under the laws of the Cayman Islands
with limited liability and a wholly-owned subsidiary of Purchaser (“Merger
Sub”), (iii) Zhengqi International Holding Limited, in the capacity as the
Purchaser Representative thereunder (including any successor Purchaser
Representative appointed in accordance therewith, the “Purchaser
Representative”), (iv) Zhengdong Zou, in the capacity as the Seller
Representative thereunder, (v) the Company and (vi) for certain limited purposes
thereunder, Zhengqi International Holding Limited, a company incorporated in the
British Virgin Islands, pursuant to which, subject to the terms and conditions
thereof, Merger Sub merged with an into the Company, with the Company continuing
as the surviving company, and with the Company’s shareholders receiving equity
shares of Purchaser;

 

WHEREAS, the Company, directly and indirectly through its Subsidiaries
(including the WFOE, the VIE Entities and their respective Subsidiaries),
provides software and solutions for connected devices in the Internet of Things
industry, and mobile communication service as a Mobile Virtual Network Operator
(the “Business”);

 

WHEREAS, in connection with, and as a condition to the consummation of the
transactions contemplated by the Merger Agreement (the “Transactions”), and to
enable Purchaser and the Company to secure more fully the benefits of the
Transactions, including the protection and maintenance of the goodwill and
confidential information of the Company and its Subsidiaries, Purchaser has
required that the Subject Party enter into this Agreement;

 

WHEREAS, the Subject Party is entering into this Agreement in order to induce
Purchaser and Merger Sub to consummate the Transactions, pursuant to which the
Subject Party will directly or indirectly receive a material benefit; and

 

WHEREAS, the Subject Party, as a former and/or current shareholder, director,
officer and/or employee of the Company or its Subsidiaries, has contributed to
the value of the Company and has obtained extensive and valuable knowledge and
confidential information concerning the business of the Company and its
Subsidiaries.

 

NOW, THEREFORE, in order to induce Purchaser to consummate the Transactions, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Subject Party hereby agrees as follows:

 



 1 

 

 

1.       Restriction on Competition.

 

(a)       Restriction. The Subject Party hereby agrees that during the period
from the Closing until the later of (i) the four (4) year anniversary of the
Closing Date and (ii) the date on which the Subject Party is no longer a
director, officer, manager, employee or independent contractor of any Covered
Party (the “Termination Date”, and such period from the Closing until the later
of clauses (i) and (ii), the “Restricted Period”), the Subject Party will not,
and will cause its Controlled Affiliates not to, without the prior written
consent of Purchaser (which may be withheld in its sole discretion), anywhere in
the People’s Republic of China or in any other markets in which the Covered
Parties are engaged, or are actively contemplating to become engaged, in the
Business as of the Closing Date or during the Restricted Period (the
“Territory”), directly or indirectly engage in the Business (other than through
a Covered Party) or own, manage, finance or control, or participate in the
ownership, management, financing or control of, or become engaged or serve as an
officer, director, member, partner, employee, agent, consultant, advisor or
representative of, a business or entity (other than a Covered Party) that
engages in the Business (a “Competitor”). Notwithstanding the foregoing, the
Subject Party and his or her Affiliates may own passive investments of no more
than two percent (2%) of any class of outstanding equity interests in a
Competitor that is publicly traded, so long as the Subject Party and his or her
Affiliates and immediate family members are not involved in the management or
control of such Competitor (“Permitted Ownership”).

 

(b)       Acknowledgment. The Subject Party acknowledges and agrees, based upon
the advice of legal counsel and/or the Subject Party’s own education, experience
and training, that (i) the Subject Party possesses knowledge of confidential
information of the Company and its Subsidiaries and the Business, (ii) the
Subject Party’s execution of this Agreement is a material inducement to
Purchaser to consummate the Transactions and to realize the goodwill of the
Company and its Subsidiaries, for which the Subject Party and/or his or her
Affiliates will receive a substantial direct or indirect financial benefit, and
that Purchaser would not have entered into the Merger Agreement or consummated
the Transactions but for the Subject Party’s agreements set forth in this
Agreement; (iii) it would impair the goodwill of the Company and its
Subsidiaries and reduce the value of the assets of the Company and its
Subsidiaries and cause serious and irreparable injury if the Subject Party were
to use his or her ability and knowledge by engaging in the Business in
competition with a Covered Party, and/or to otherwise breach the obligations
contained herein and that the Covered Parties would not have an adequate remedy
at law because of the unique nature of the Business, (iv) the Subject Party and
his or her Controlled Affiliates have no intention of engaging in the Business
during the Restricted Period other than through Permitted Ownership, (v) the
relevant public policy aspects of restrictive covenants, covenants not to
compete and non-solicitation provisions have been discussed, and every effort
has been made to limit the restrictions placed upon the Subject Party to those
that are reasonable and necessary to protect the Covered Parties’ legitimate
interests, (vi) the Covered Parties conduct and intend to conduct the Business
everywhere in the Territory and compete with other businesses that are or could
be located in any part of the Territory, (vii) the foregoing restrictions on
competition are fair and reasonable in type of prohibited activity, geographic
area covered, scope and duration, (viii) the consideration provided to the
Subject Party under this Agreement and the Merger Agreement is not illusory, and
(ix) such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of the Covered Parties.

 



 2 

 

 

2.       No Solicitation; No Disparagement.

 

(a)       No Solicitation of Employees and Consultants. The Subject Party agrees
that, during the Restricted Period, the Subject Party and his or her Controlled
Affiliates will not, without the prior written consent of Purchaser (which may
be withheld in its sole discretion), either on its own behalf or on behalf of
any other Person (other than, if applicable, a Covered Party in the performance
of the Subject Party’s duties on behalf of the Covered Parties), directly or
indirectly: (i) hire or engage as an employee, independent contractor,
consultant or otherwise any Covered Personnel (as defined below); (ii) solicit,
induce, encourage or otherwise knowingly cause (or attempt to do any of the
foregoing) any Covered Personnel to leave the service (whether as an employee,
consultant or independent contractor) of any Covered Party; or (iii) in any way
interfere with or attempt to interfere with the relationship between any Covered
Personnel and any Covered Party; provided, however, the Subject Party will not
be deemed to have violated this Section 2(a) if any Covered Personnel
voluntarily and independently solicits an offer of employment from the Subject
Party or his or her Controlled Affiliate (or other Person whom any of them is
acting on behalf of) by responding to a general advertisement or solicitation
program conducted by or on behalf of the Subject Party or his or her Controlled
Affiliate (or such other Person whom any of them is acting on behalf of) that is
not specifically targeted at such Covered Personnel or Covered Personnel
generally, so long as such Covered Personnel is not hired. For purposes of this
Agreement, “Covered Personnel” shall mean any Person who is or was an employee,
consultant or independent contractor of the Covered Parties, (A) if the relevant
time of determination is before the Termination Date, as of such date of
determination or during the one (1) year period preceding such date and, (B) if
the relevant time of determination is after the Termination Date, as of the
Termination Date or during the one (1) year period preceding the Termination
Date.

 

(b)       Non-Solicitation of Customers and Suppliers. The Subject Party agrees
that, during the Restricted Period, the Subject Party and his or her Controlled
Affiliates will not, without the prior written consent of Purchaser (which may
be withheld in its sole discretion), individually or on behalf of any other
Person (other than, if applicable, a Covered Party in the performance of the
Subject Party’s duties on behalf of the Covered Parties), directly or
indirectly: (i) solicit, induce, encourage or otherwise knowingly cause (or
attempt to do any of the foregoing) any Covered Customer (as defined below) to
(A) cease being, or not become, a client or customer of any Covered Party with
respect to the Business or (B) reduce the amount of business of such Covered
Customer with any Covered Party, or otherwise alter such business relationship
in a manner adverse to any Covered Party, in either case, with respect to or
relating to the Business; (ii) interfere with or disrupt (or attempt to
interfere with or disrupt) the contractual relationship between any Covered
Party and any Covered Customer; (iii) divert any business with any Covered
Customer relating to the Business from a Covered Party; (iv) solicit for
business, provide services to, engage in or do business with, any Covered
Customer for products or services that are part of the Business; or (v)
interfere with or disrupt (or attempt to interfere with or disrupt), any Person
that was a vendor, supplier, distributor, agent or other service provider of a
Covered Party at the time of such interference or disruption, for a purpose
competitive with a Covered Party as it relates to the Business. For purposes of
this Agreement, a “Covered Customer” shall mean any Person who is or was an
actual customer or client (or prospective customer or client with whom a Covered
Party actively marketed or made or taken specific action to make a proposal) of
a Covered Party, (A) if the relevant time of determination is before the
Termination Date, as of such date of determination or during the one (1) year
period preceding such date and, (B) if the relevant time of determination is
after the Termination Date, as of the Termination Date or during the one (1)
year period preceding the Termination Date.

 

(c)       Non-Disparagement. The Subject Party agrees that from and after the
Closing Date until the second (2nd) anniversary of the end of the Restricted
Period, the Subject Party and its Controlled Affiliates will not, directly or
indirectly engage in any conduct that involves the making or publishing
(including through electronic mail distribution or online social media) of any
written or oral statements or remarks (including the repetition or distribution
of derogatory rumors, allegations, negative reports or comments) that are
disparaging, deleterious or damaging to the integrity, reputation or good will
of one or more Covered Parties or their respective management, officers,
employees, independent contractors or consultants. Notwithstanding the
foregoing, subject to Section 3 below, the provisions of this Section 2(c) shall
not restrict the Subject Party from providing truthful testimony or information
in response to a subpoena or investigation by a Governmental Authority or in
connection with any legal action by the Subject Party against any Covered Party
under this Agreement, the Merger Agreement or any other Ancillary Document that
is asserted by the Subject Party in good faith.

 



 3 

 

 

3.       Confidentiality. From and after the Closing Date, the Subject Party
will, and will cause its Representatives to, keep confidential and not (except,
if applicable, in the performance of the Subject Party’s duties on behalf of the
Covered Parties) directly or indirectly use, disclose, reveal, publish, transfer
or provide access to, any and all Covered Party Information without the prior
written consent of Purchaser (which may be withheld in its sole discretion). As
used in this Agreement, “Covered Party Information” means all material and
information relating to the business, affairs and assets of any Covered Party,
including material and information that concerns or relates to such Covered
Party’s bidding and proposal, technical, computer hardware or software,
administrative, management, operational, data processing, financial, marketing,
sales, human resources, business development, planning and/or other business
activities, regardless of whether such material and information is maintained in
physical, electronic, or other form, that is: (A) gathered, compiled, generated,
produced or maintained by such Covered Party through its Representatives, or
provided to such Covered Party by its suppliers, service providers or customers;
and (B) intended and maintained by such Covered Party or its Representatives,
suppliers, service providers or customers to be kept in confidence. The
obligations set forth in this Section 3 will not apply to any Covered Party
Information where the Subject Party can prove that such material or information:
(i) is known or available through other lawful sources not bound by a
confidentiality agreement with, or other confidentiality obligation to, any
Covered Party; (ii) is or becomes publicly known through no violation of this
Agreement or other non-disclosure obligation of the Subject Party or any of its
Representatives; (iii) is already in the possession of the Subject Party at the
time of disclosure through lawful sources not bound by a confidentiality
agreement or other confidentiality obligation as evidenced by the Subject
Party’s documents and records; or (iv) is required to be disclosed pursuant to
an order of any administrative body or court of competent jurisdiction (provided
that (A) the applicable Covered Party is given reasonable prior written notice,
(B) the Subject Party cooperates (and causes its Representatives to cooperate)
with any reasonable request of any Covered Party to seek to prevent or narrow
such disclosure and (C) if after compliance with clauses (A) and (B) such
disclosure is still required, the Subject Party and its Representatives only
disclose such portion of the Covered Party Information that is expressly
required by such order, as it may be subsequently narrowed).

 

4.       Representations and Warranties. The Subject Party hereby represents and
warrants, to and for the benefit of the Covered Parties as of the date of this
Agreement and as of the Closing Date, that: (a) the Subject Party has full power
and capacity to execute and deliver, and to perform all of the Subject Party’s
obligations under, this Agreement; and (b) neither the execution and delivery of
this Agreement nor the performance of the Subject Party’s obligations hereunder
will result directly or indirectly in a violation or breach of any agreement or
obligation by which the Subject Party is a party or otherwise bound. By entering
into this Agreement, the Subject Party certifies and acknowledges that the
Subject Party has carefully read all of the provisions of this Agreement, and
that the Subject Party voluntarily and knowingly enters into this Agreement.

 

5.       Remedies. The covenants and undertakings of the Subject Party contained
in this Agreement relate to matters which are of a special, unique and
extraordinary character and a violation of any of the terms of this Agreement
may cause irreparable injury to the Covered Parties, the amount of which may be
impossible to estimate or determine and which cannot be adequately compensated.
The Subject Party agrees that, in the event of any breach or threatened breach
by the Subject Party of any covenant or obligation contained in this Agreement,
each applicable Covered Party will be entitled to obtain the following remedies
(in addition to, and not in lieu of, any other remedy at law or in equity or
pursuant to the Merger Agreement or the other Ancillary Documents that may be
available to the Covered Parties, including monetary damages), and a court of
competent jurisdiction may award: (i) an injunction, restraining order or other
equitable relief restraining or preventing such breach or threatened breach,
without the necessity of proving actual damages or posting bond or security,
which the Subject Party expressly waives; and (ii) recovery of the Covered
Party’s attorneys’ fees and costs incurred in enforcing the Covered Party’s
rights under this Agreement. The Subject Party hereby consents to the award of
any of the above remedies to the applicable Covered Party in connection with any
such breach or threatened breach. The Subject Party hereby acknowledges and
agrees that in the event of any breach of this Agreement, any value attributed
or allocated to this Agreement (or any other non-competition agreement with the
Subject Party) under or in connection with the Merger Agreement shall not be
considered a measure of, or a limit on, the damages of the Covered Parties.

 



 4 

 

 

6.       Survival of Obligations. The expiration of the Restricted Period will
not relieve the Subject Party of any obligation or liability arising from any
breach by the Subject Party of this Agreement during the Restricted Period. Each
Subject Party further agrees that the time period during which the covenants
contained in Section 1 and Section 2 of this Agreement will be effective will be
computed by excluding from such computation any time during which the Subject
Party is in violation of any provision of such Sections.

 

7.       Miscellaneous.

 

(a)       Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered (i) in person, (ii) by facsimile or other electronic means, with
affirmative confirmation of receipt, (iii) one Business Day after being sent, if
sent by reputable, nationally recognized overnight courier service or (iv) three
(3) Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

 

If to Purchaser (or any other Covered Party), to:

 

Borqs Technologies, Inc.

Tower A, Building B23

Universal Business Park

No. 10 Jiuxiangqiao Road

Chaoyang District, Beijing 100015, China

Attn: Pat Chan, CEO

Facsimile No.: 86-10-5975-6363

Telephone No: 86-10-5975-6336

Email: pat.chan@borqs.com

 

and

 

Zhengqi International Holding Limited

855 Pudong South Road

The World Plaza, 27th Floor

Pudong, Shanghai 200120, China

Attn: Yaqi (Sophie) Feng, COO

Facsimile No.: 86-21-8012-9882

Telephone No: 86-21-8012-9878

Email: fengyq@tpyzq.com

 

 

 

with copies (that will not constitute notice) to:

 

Fenwick & West LLP

801 California Street

Mountain View, CA 94041

Attention: Eva Wang

Facsimile No.: (650) 938-5200

Telephone No.: (650) 335-7878

Email: ewang@fenwick.com

 

and

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attn: Douglas Ellenoff, Esq.

Stuart Neuhauser, Esq.

Facsimile No.: (212) 370-7889

Telephone No.: (212) 370-1300

Email: ellenoff@egsllp.com

sneuhauser@egsllp.com

     

If to the Subject Party, to:

the address below the Subject Party’s name on the signature page to this
Agreement.

 

 



 5 

 

 

(b)       Integration and Non-Exclusivity. This Agreement, the Merger Agreement
and the other Ancillary Documents contain the entire agreement between the
Subject Party and the Covered Parties concerning the subject matter hereof.
Notwithstanding the foregoing, the rights and remedies of the Covered Parties
under this Agreement are not exclusive of or limited by any other rights or
remedies which they may have, whether at law, in equity, by contract or
otherwise, all of which will be cumulative (and not alternative). Without
limiting the generality of the foregoing, the rights and remedies of the Covered
Parties, and the obligations and liabilities of the Subject Party, under this
Agreement, are in addition to their respective rights, remedies, obligations and
liabilities (i) under the laws of unfair competition, misappropriation of trade
secrets, or other requirements of statutory or common law, or any applicable
rules and regulations and (ii) otherwise conferred by contract, including the
Merger Agreement and any other written agreement between the Subject Party and
any of the Covered Parties. Nothing in the Merger Agreement will limit any of
the obligations, liabilities, rights or remedies of the Subject Party or the
Covered Parties under this Agreement, nor will any breach of the Merger
Agreement or any other agreement between the Subject Party and any of the
Covered Parties limit or otherwise affect any right or remedy of the Covered
Parties under this Agreement. If any term or condition of any other agreement
between the Subject Party and any of the Covered Parties conflicts or is
inconsistent with the terms and conditions of this Agreement, the more
restrictive terms will control as to the Subject Party.

 

(c)       Severability; Reformation. Each provision of this Agreement is
separable from every other provision of this Agreement. If any provision of this
Agreement is found or held to be invalid, illegal or unenforceable, in whole or
in part, by a court of competent jurisdiction, then (i) such provision will be
deemed amended to conform to applicable laws so as to be valid, legal and
enforceable to the fullest possible extent, (ii) the invalidity, illegality or
unenforceability of such provision will not affect the validity, legality or
enforceability of such provision under any other circumstances or in any other
jurisdiction, and (iii) the invalidity, illegality or unenforceability of such
provision will not affect the validity, legality or enforceability of the
remainder of such provision or the validity, legality or enforceability of any
other provision of this Agreement. The Subject Party and the Covered Parties
will substitute for any invalid, illegal or unenforceable provision a suitable
and equitable provision that carries out, so far as may be valid, legal and
enforceable, the intent and purpose of such invalid, illegal or unenforceable
provision. Without limiting the foregoing, if any court of competent
jurisdiction determines that any part hereof is unenforceable because of the
duration, geographic area covered, scope of such provision, or otherwise, such
court will have the power to reduce the duration, geographic area covered or
scope of such provision, as the case may be, and, in its reduced form, such
provision will then be enforceable. The Subject Party will, at a Covered Party’s
request, join such Covered Party in requesting that such court take such action.

 

(d)       Amendment; Waiver. This Agreement may not be amended or modified in
any respect, except by a written agreement executed by the Subject Party,
Purchaser and the Purchaser Representative (or their respective permitted
successors or assigns). No waiver will be effective unless it is expressly set
forth in a written instrument executed by the waiving party (and if such waiving
party is a Covered Party, the Purchaser Representative) and any such waiver will
have no effect except in the specific instance in which it is given. Any delay
or omission by a party in exercising its rights under this Agreement, or failure
to insist upon strict compliance with any term, covenant, or condition of this
Agreement will not be deemed a waiver of such term, covenant, condition or
right, nor will any waiver or relinquishment of any right or power under this
Agreement at any time or times be deemed a waiver or relinquishment of such
right or power at any other time or times.

 



 6 

 

 

(e)       Dispute Resolution. Any dispute, difference, controversy or claim
arising in connection with or related or incidental to, or question occurring
under, this Agreement or the subject matter hereof (other than applications for
a temporary restraining order, preliminary injunction, permanent injunction or
other equitable relief or application for enforcement of a resolution under this
Section 7(e)) (a “Dispute”) shall be governed by this Section 7(e). A party
must, in the first instance, provide written notice of any Disputes to the other
parties subject to such Dispute, which notice must provide a reasonably detailed
description of the matters subject to the Dispute. Any Dispute that is not
resolved may at any time after the delivery of such notice immediately be
referred to and finally resolved by arbitration pursuant to the then-existing
Expedited Procedures of the Commercial Arbitration Rules (the “AAA Procedures”)
of the American Arbitration Association (the “AAA”). Any party involved in such
Dispute may submit the Dispute to the AAA to commence the proceedings after the
Resolution Period. To the extent that the AAA Procedures and this Agreement are
in conflict, the terms of this Agreement shall control. The arbitration shall be
conducted by one arbitrator nominated by the AAA promptly (but in any event
within five (5) Business Days) after the submission of the Dispute to the AAA
and reasonably acceptable to each party subject to the Dispute, which arbitrator
shall be a commercial lawyer with substantial experience arbitrating disputes
under acquisition agreements. The arbitrator shall accept his or her appointment
and begin the arbitration process promptly (but in any event within five (5)
Business Days) after his or her nomination and acceptance by the parties subject
to the Dispute. The proceedings shall be streamlined and efficient. The
arbitrator shall decide the Dispute in accordance with the substantive law of
the State of New York. Time is of the essence. Each party shall submit a
proposal for resolution of the Dispute to the arbitrator within twenty (20) days
after confirmation of the appointment of the arbitrator. The arbitrator shall
have the power to order any party to do, or to refrain from doing, anything
consistent with this Agreement, the Ancillary Documents and applicable Law,
including to perform its contractual obligation(s); provided, that the
arbitrator shall be limited to ordering pursuant to the foregoing power (and,
for the avoidance of doubt, shall order) the relevant party (or parties, as
applicable) to comply with only one or the other of the proposals. The
arbitrator's award shall be in writing and shall include a reasonable
explanation of the arbitrator's reason(s) for selecting one or the other
proposal. The seat of arbitration shall be in New York County, State of New
York. The language of the arbitration shall be English.

 

(f)        Governing Law; Jurisdiction. This Agreement shall be governed by,
construed and enforced in accordance with the Laws of the State of New York
without regard to the conflict of laws principles thereof. Subject to Section
7(e), all Actions arising out of or relating to this Agreement shall be heard
and determined exclusively in any state or federal court located in New York,
New York (or in any court in which appeal from such courts may be taken) (the
“Specified Courts”). Subject to Section 7(e), each party hereto hereby (a)
submits to the exclusive jurisdiction of any Specified Court for the purpose of
any Action arising out of or relating to this Agreement brought by any party
hereto, (b) irrevocably waives, and agrees not to assert by way of motion,
defense or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court and (c) waives any bond, surety or other security that might
be required of any other party with respect thereto. Each party agrees that a
final judgment in any Action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law or
in equity. Each party irrevocably consents to the service of the summons and
complaint and any other process in any other action or proceeding relating to
the transactions contemplated by this Agreement, on behalf of itself, or its
property, by personal delivery of copies of such process to such party at the
applicable address set forth in Section 7(a). Nothing in this Section 7(f) shall
affect the right of any party to serve legal process in any other manner
permitted by Law.

 



 7 

 

 

(g)       WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7(g). ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 7(g) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

(h)       Successors and Assigns; Third Party Beneficiaries. This Agreement will
be binding upon the Subject Party and the Subject Party’s estate, successors and
assigns, and will inure to the benefit of the Covered Parties, and their
respective successors and assigns. Each Covered Party may freely assign any or
all of its rights under this Agreement, at any time, in whole or in part, to any
Person which acquires, in one or more transactions, at least a majority of the
equity securities (whether by equity sale, merger or otherwise) of such Covered
Party or all or substantially all of the assets of such Covered Party and its
Subsidiaries, taken as a whole, without obtaining the consent or approval of the
Subject Party. The Subject Party agrees that the obligations of the Subject
Party under this Agreement are personal and will not be assigned by the Subject
Party. Each of the Covered Parties are express third party beneficiaries of this
Agreement and will be considered parties under and for purposes of this
Agreement.

 

(i)       Purchaser Representative Authorized to Act on Behalf of Covered
Parties. The parties acknowledge and agree that the Purchaser Representative is
authorized and shall have the sole right to act on behalf of Purchaser and the
other Covered Parties under this Agreement, including the right to enforce
Purchaser’s rights and remedies under this Agreement. Without limiting the
foregoing, in the event that the Subject Party serves as a director, officer,
employee or other authorized agent of a Covered Party, the Subject Party shall
have no authority, express or implied, to act or make any determination on
behalf of a Covered Party in connection with this Agreement or any dispute or
Action with respect hereto.

 

(j)       Construction. The Subject Party acknowledges that the Subject Party
has been represented by counsel, or had the opportunity to be represented by
counsel of the Subject Party’s choice. Any rule of construction to the effect
that ambiguities are to be resolved against the drafting party will not be
applied in the construction or interpretation of this Agreement. Neither the
drafting history nor the negotiating history of this Agreement will be used or
referred to in connection with the construction or interpretation of this
Agreement. The headings and subheadings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. In this Agreement: (i) the words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation”; (ii) the definitions contained
herein are applicable to the singular as well as the plural forms of such terms;
(iii) whenever required by the context, any pronoun shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa; (iv) the
words “herein,” “hereto,” and “hereby” and other words of similar import shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular Section or other subdivision of this Agreement; (v) the word “if” and
other words of similar import when used herein shall be deemed in each case to
be followed by the phrase “and only if”; (vi) the term “or” means “and/or”; and
(vii) any agreement or instrument defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement or
instrument as from time to time amended, modified or supplemented, including by
waiver or consent and references to all attachments thereto and instruments
incorporated therein.

 

(k)       Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. A photocopy, faxed,
scanned and/or emailed copy of this Agreement or any signature page to this
Agreement, shall have the same validity and enforceability as an originally
signed copy.

 

(l)       Effectiveness. This Agreement shall be binding upon the Subject Party
upon the Subject Party’s execution and delivery of this Agreement, but this
Agreement shall only become effective upon the consummation of the Transactions.
In the event that the Merger Agreement is validly terminated in accordance with
its terms prior to the consummation of the Transactions, this Agreement shall
automatically terminate and become null and void, and the parties shall have no
obligations hereunder.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 8 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Non-Competition and Non-Solicitation Agreement as of the date first written
above.

 

  Subject Party:         Signature:     Print Name:  

 

  Address for Notice:         Address:          

 

  Facsimile No.:     Telephone No.:     Email:  

 

{Signature Page to Non-Competition Agreement}

 



  

 

 

Acknowledged and accepted as of the date first written above:

 

Purchaser:         PACIFIC SPECIAL ACQUISITION CORP.    
                            By:     Name:     Title:           Company:        
BORQS INTERNATIONAL HOLDING CORP.         By:     Name:     Title:    

 

The Purchaser Representative:         ZHENGQI INTERNATIONAL HOLDING
LIMITED, solely in its capacity as the Purchaser
Representative hereunder         By:         Name:    Title:         

 

{Signature Page to Non-Competition Agreement}

 

 

 

 

